IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,477-01


                  EX PARTE CLYDE JAY-TODD WALKER III, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 15-0228X IN THE 71ST DISTRICT COURT
                            FROM HARRISON COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of driving while intoxicated and sentenced to three years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that is being held on a parole revocation warrant for over 90 days, has

not been charged with any new offense, and is being denied a parole revocation hearing despite his

requests. Applicant has alleged facts that, if true, might entitle him to relief. TEX . GOV ’T CODE §

508.282(a). Accordingly, the record should be developed. The trial court is the appropriate forum

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas

Department of Criminal Justice’s Office of the General Counsel to obtain a response from a person
                                                                                                       2

with knowledge of relevant facts addressing the issue of whether the Parole Board is providing

Applicant with a timely parole revocation hearing. In developing the record, the trial court may use

any means set out in Article 11.07, § 3(d). It appears that Applicant is represented by counsel. If the

trial court elects to hold a hearing, it shall determine if Applicant is represented by counsel, and if

not, whether Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel,

the trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or different counsel is retained, the trial court shall

immediately notify this Court of counsel’s name.        The trial court shall make findings of fact and

conclusions of law addressing Applicant’s allegations. The trial court may make any other findings

and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: August 19, 2020
Do not publish